Title: To James Madison from Willink, Van Staphorst, and Hubbard, 7 July 1801 (Abstract)
From: Willink, Van Staphorst, and Hubbard
To: Madison, James


7 July 1801, Amsterdam. Transmits annual account showing State Department debit of fl. 90,670 Holland currency, against which firm will apply Pettit and Bayard’s bill of fl. 35,000 remitted 22 Apr. Informed State Department in letter of 31 Oct. 1800 that “Our Disbursments … would progressively increase by our payment of the Salary of Mr. Adams. Our advances will now still more be Swelled by the Salary of Mr. Humphry [sic].” Encloses copies of Humphreys’s letter regarding his salary and expenses and firm’s reply. Expects reimbursement for advances and “to meet all the future and probable Exigencies” of American ministers.
 

   
   RC and enclosures (DNA: RG 59, Letters Received from Bankers). RC 2 pp.; addressed to Lincoln as acting secretary of state. Enclosures 2 pp.; docketed by Wagner.


